Exhibit 10.2

 

CONSENT AND WAIVER

 

This CONSENT AND WAIVER is entered into as of June __, 2016, by and between
Aethlon Medical, Inc., a Nevada corporation (the “Company”) and the undersigned
investor (the “Investor”), which is one of several investors set forth on the
signature pages affixed to that certain Securities Purchase Agreement between
the Company and the Investors, dated June 23, 2015, as amended (the “SPA”; all
capitalized terms used and not defined herein are used as defined in the SPA).

 

RECITALS:

 

WHEREAS, the Company and the Investors entered into the SPA whereby the Company
issued and sold to the Investors shares of the Company’s Common Stock, par value
$0.001 per share (the “Common Stock”), and (ii) warrants to purchase shares of
Common Stock (the “Warrants”);

 

WHEREAS, the Company and each of Alpha Capital Anstalt (“Alpha”) and Osher
Capital Partners LLC (“Osher”) entered into that certain Subscription Agreement
dated November 6, 2014, as amended (the “Subscription Agreement”) pursuant to
which the Company issued to Alpha and Osher the Notes and the Warrants (each as
defined in the Subscription Agreement);

 

WHEREAS, the Company and each of Alpha and Osher desires to enter into an
Amendment dated on or about the date hereof in the form attached hereto as
Exhibit A (the “Amendment”);

 

WHEREAS, as set forth in the Amendment, the Notes and Warrants will be amended
to modify the Conversion Price of the Notes and the Purchase Price of the
Warrants held by Alpha and by Osher, and the Company will issue new warrants
(the “New Warrants”) to purchase Common Stock to Alpha and Osher, as further
described in the Amendment;

 

WHEREAS, the Company and each of Empery Asset Management, Empery Tax Efficient,
LP and Empery Tax Efficient II, LP (the “2014 Empery Investors”) entered into a
securities purchase agreement whereby the Company issued and sold to the 2014
Empery Investors shares of the Company’s Common Stock, par value $0.001 per
share (the “Common Stock”), and (ii) warrants to purchase shares of Common Stock
(the “Empery Warrants”);

 

WHEREAS, in consideration for the Empery Investors consenting to the Amendment,
the Company has agreed to reduce the per share Exercise Price for the Empery
Warrants to $5.00 (the “Empery Warrant Exercise Price Reduction”);

 

WHEREAS, pursuant to Section 7.9(e) of the SPA, from the date of the SPA until
the earlier of (i) the two-year anniversary of the Closing Date and (ii) the
date upon which the Major Investors hold 20% or less of the Securities purchased
under the SPA, the Company shall be prohibited from effecting or entering into
any transaction, without the consent of the Required Investors, for the issuance
of Common Stock (or Common Stock Equivalents) at a per share price of Common
Stock less than $6.30 (subject to equitable adjustment as set forth in SPA);

 



 1 

 

 

WHEREAS, the Company has requested, and the undersigned wishes to grant its
consent under Section 7.9(e) of the SPA, to the terms of the Amendment;

 

WHEREAS, in addition, the Company is requesting the waiver of the participation
rights of the Major Investors set forth under Section 7.14(a) and Section
7.14(b) of the SPA, which provides each Major Investor with a right of
participation in a Subsequent Placement, which, as defined, may include the
transactions to be taken under the Amendment and the Empery Warrant Exercise
Price Reduction (the “Participation Rights”);

 

WHEREAS, the Company desires to enter into an “at the market” Common Stock Sales
Agreement (the “ATM Agreement”) with H.C. Wainwright & Co. LLC and its
affiliates pursuant to which the Company may issue and sell shares of its Common
Stock (the “ATM Shares”);

 

WHEREAS, the Company is requesting the waiver of the participation rights of the
Investors set forth under Section 7.14(a) and Section 7.14(b) of the SPA, which
provides each Investor with a right of participation in a Subsequent Placement,
which, as defined, would include the ATM Agreement and the transactions
contemplated thereby (the “ATM Participation Rights”);

 

WHEREAS, in addition, the Company is requesting consent to enter into the ATM
Agreement under Section 7.9(b) of the SPA, which provides for restrictions on
various capital raising programs which the Company may enter into which could
include the ATM Agreement and the transactions contemplated thereby and under
Section 7.9(e) regarding pricing of shares under $6.30 per share (the
“Transaction Restrictions”);

 

WHEREAS, the undersigned wishes to provide a waiver of the Participation Rights
and Transaction Restrictions described above; and

 

WHEREAS, the undersigned desires to grant the consent and provide the waiver on
the terms and conditions set forth herein.

 

NOW, THEREFORE, in consideration of the promises and mutual covenants contained
herein and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the undersigned Investor and the
Company hereby agree as follows:

 

1.Consent to Amendment. The undersigned does hereby grant consent (the
“Consent”) under Section 7.9(e) of the SPA to the Company to enter into and
perform the Amendment and the Empery Warrant Exercise Price Reduction. This
Consent is an irrevocable continuing Consent with respect to the transactions
contemplated by the Amendment and shall become automatically effective upon the
receipt by the Company of Consents from one or more other Investors, which
together constitute consent from the Required Investors. The undersigned further
agrees that no further consent(s) will be required upon the issuance of the
Common Stock in connection with the conversion of the Notes, or the exercise of
the Warrants, the New Warrants or the Empery Warrants.

 



 2 

 

 

2.Waiver of Right of Participation. The undersigned does hereby waive under
Section 9.6 of the SPA (the “Waiver”) the Participation Right of the Investor
under Section 7.14 of the SPA (including Sections 7.14(a) and (b) thereunder)
with respect to the transactions contemplated by the Amendment and the Empery
Warrant Exercise Price Reduction. This Waiver is an irrevocable continuing
Waiver with respect to the transactions contemplated by the Amendment. The
undersigned further agrees that no further waiver(s) will be required upon the
issuance of the Common Stock in connection with the conversion of the Notes, or
the exercise of the Warrants, the New Warrants or the Empery Warrants.

 

3.Waiver of Right of Participation. The undersigned, does hereby waive under
Section 9.6 of the SPA, (the “Waiver”) the Participation Right of the Investor
under Section 7.14 of the SPA (including Sections 7.14(a) and (b) thereunder)
with respect to (i) any and all sales of ATM Shares under the ATM Agreement and
(ii) the transactions contemplated by the Amendment. This Waiver is an
irrevocable continuing Waiver with respect to the issuance and sale of the ATM
Shares, at any time and from time to time, for so long as the ATM Agreement
shall be in effect, including any extensions, modifications, or renewals
thereof. This Waiver is an irrevocable continuing Waiver with respect to the
transactions contemplated by the Amendment. The undersigned further agrees that
no further waiver(s) will be required upon the issuance of the Common Stock in
connection with the conversion of the Notes, or the exercise of the Warrants or
the New Warrants, all after giving effect to the Amendment.

 

4.Consent to ATM Agreement under Section 7.9(b). The undersigned does hereby
grant consent under Section 7.9(b) of the SPA to the Company to enter into the
ATM Agreement and perform its obligations thereunder. The undersigned also does
hereby grant consent under Section 7.9(e) of the SPA to the Company to offer and
sell shares of its Common Stock under the ATM Agreement at a per share price
less than $6.30. and shall become automatically effective upon the receipt by
the Company of Consents from one or more other Investors, which together
constitute consent from the Required Investors.

 

5.Except as expressly set forth herein, this Consent and Waiver shall not be
deemed to create any other waiver, consent, modification or amendment to the SPA
or any other Transaction Documents contemplated thereby, and the SPA and such
other Transaction Documents remain in full force and effect as originally
written, and previously amended, if amended at all.

 



 3 

 

 

6.Effectiveness of Consent and Waiver. This Consent and Waiver shall only be
effective upon the execution and delivery of this Consent and Waiver and the
execution and delivery of substantially identical waivers by the Required
Investors.

 

7.Disclosure. On or before 8:30 a.m., New York City time, on June __, 2016, the
Company shall file a Current Report on Form 8-K describing the terms of the
transactions contemplated by this Amendment and the other substantially
identical Amendments signed by other Investors in the form required by the 1934
Act and attaching the form of waiver as an exhibit to such filing ((including
all attachments), the "8-K Filing"). From and after the issuance of the 8-K
Filing, the Investor shall not be in possession of any material, nonpublic
information received from the Company, any of its Subsidiaries or any of their
respective officers, directors, employees, affiliates or agents that is not
disclosed in the 8-K Filing. In addition, effective upon the issuance of the 8-K
Filing, the Company acknowledges and agrees that any and all confidentiality or
similar obligations under any agreement, whether written or oral, between the
Company, any of its Subsidiaries or any of their respective officers, directors,
affiliates, employees or agents, on the one hand, and any of the Investor or any
of its affiliates, on the other hand, shall terminate. The Company shall not,
and shall cause each of its Subsidiaries and its and each of their respective
officers, directors, affiliates, employees and agents, not to, provide any
Investor with any material, nonpublic information regarding the Company or any
of its Subsidiaries from and after the date hereof without the express prior
written consent of such Investor. The Company understands and confirms that the
Investor will rely on the foregoing representations in effecting transactions in
securities of the Company.

 

8.Independent Nature of Investor Obligations and Rights. The obligations of the
Investor under this Consent and Waiver are several and not joint with the
obligations of any other Investor, and the Investor shall not be responsible in
any way for the performance of the obligations of any other Investor under any
other Consent and Waiver. Nothing contained herein or in any other Consent and
Waiver, and no action taken by the Investor pursuant hereto, shall be deemed to
constitute the Investor and other Investors as a partnership, an association, a
joint venture or any other kind of entity, or create a presumption that the
Investor and other Investors are in any way acting in concert or as a group with
respect to such obligations or the transactions contemplated by this Consent and
Waiver or any other Consent and Waiver and the Company acknowledges that the
Investors are not acting in concert or as a group with respect to such
obligations or the transactions contemplated by this Consent and Waiver or any
other Consent and Waiver. The Company and the Investor each confirm that the
Investor has independently participated in the negotiation of the transactions
contemplated hereby with the advice of its own counsel and advisors. The
Investor shall be entitled to independently protect and enforce its rights,
including, without limitation, the rights arising out of this Consent and Waiver
or, any other Consent and Waiver, and it shall not be necessary for any other
Investor to be joined as an additional party in any proceeding for such purpose.

 



 4 

 

 

9.No Third Party Beneficiaries. This Consent and Waiver is intended for the
benefit of the parties hereto and their respective permitted successors and
assigns, and is not for the benefit of, nor may any provision hereof be enforced
by, any other Person.

 

10.Amendments. No provision of this Consent and Waiver may be amended other than
by an instrument in writing signed by the Company and the Required Investors.

 

11.Further Assurances. Each party shall do and perform, or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Consent and Waiver and the consummation of the transactions
contemplated hereby.

 

12.Notice. Whenever notice is required to be given under this Consent and
Waiver, unless otherwise provided herein, such notice shall be given in
accordance with Section 9.4 of the SPA.

 

13.Successors and Assigns. This Waiver shall be binding upon and inure to the
benefit of the parties and their respective successors and assigns.

 

REMAINDER OF PAGE INTENTIONALLY BLANK

 

 

 

 

 



 5 

 

 

IN WITNESS WHEREOF, the undersigned has caused this Consent and Waiver to be
executed as of the date first above written.

 

 

______________________

 

 

By:____________________

Name:

Title:

 

 

 

 

 

 

 

 

 



 6 

 

 

AGREED AND ACCEPTED:

 

AETHLON MEDICAL, INC.

 

 

 

By:   James B.
Frakes                                                            

Name: James B. Frakes

Title: Chief Financial Officer

 

 

 

 

 

Attachments: Exhibit A (Form of Amendment)

 

 

 

 

 

 

 

 



 7 

 

 

Exhibit A

 

Amendment

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



 8 

